Fourth Court of Appeals
                                           San Antonio, Texas

                                               JUDGMENT
                                             No. 04-12-00055-CR

                                                David FINO,
                                                 Appellant

                                                     v.

                                             The STATE of Texas,
                                                   Appellee

                         From the 144th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2010-CR-11172
                              The Honorable Angus McGinty, Judge Presiding

           BEFORE JUSTICE ANGELINI, JUSTICE HILBIG 1, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

           SIGNED April 17, 2013.


                                                      _____________________________
                                                      Karen Angelini, Justice




1
    Justice Hilbig not participating.